Exhibit 10.1

 

GRAPHIC [g186062kki001.jpg]

 

July 2, 2014

 

Mr. Justin Renz

 

Dear Justin:

 

On behalf of Karyopharm Therapeutics Inc., (the “Company”), I am very pleased to
offer you the position of Chief Financial Officer and Executive Vice President
of the Company.

 

The terms of your position with the Company are as set forth below:

 

1.                                      Position.  On the Commencement Date, as
defined in Section 2, you will become the Chief Financial Officer and Executive
Vice President of the Company.  You will serve as Chief Financial Officer and
Executive Vice President, reporting to the Company’s Chief Executive Officer
(“CEO”).  In your role, you will have the responsibilities customarily
associated with such position and those that are assigned to you by the
Company’s CEO.  During the term of your employment with the Company, you will
devote your full professional time and efforts to the business of the Company.

 

2.                                      Commencement Date.  You will commence
your new position with the Company, effective on or about Monday, August 18,
2014, or another date mutually agreed by you and the Company (the “Commencement
Date”).

 

3.                                      Compensation.

 

a.                                      Base Salary.  You will be paid an
annualized base salary of Three Hundred Forty-Five Thousand Dollars ($345,000),
subject to tax and other withholdings required by law.  Your base salary will be
payable pursuant to the Company’s regular payroll policy.  Your salary may be
adjusted from time to time in accordance with normal business practices and in
the sole discretion of the Company.

 

b.                                      Bonus Program.  You will be eligible for
an annual bonus (commencing with a pro-rated bonus for 2014 based on your start
date) that targets thirty-five percent (35%) of your annualized base salary
based upon achievement of certain performance goals and corporate milestones
established by the Company.  Achievement of goals will be determined in the sole
discretion of the Board of Directors of the Company (the “Board”) or a
Compensation Committee of the Board.  To earn any part of the bonus, you must be
employed on December 31st of the applicable bonus year.

 

c.                                       Option Grant.  As soon as practicable
after the Commencement Date, subject to Board approval, the Company will grant
to you an incentive stock option for the purchase of 245,000 shares of the
Company’s Common Stock, $.0001 par value per share (the “Common Stock”) at a
purchase price per share equal to the closing price per share of the Company’s
Common Stock on the NASDAQ Global Select Market on the date of Board approval
(the “Option”).  The Option shall vest as follows: 25% of the shares underlying
the Option to vest on the first anniversary of the Commencement Date and an

 

--------------------------------------------------------------------------------


 

additional 2.0833% of the shares to vest each month thereafter over the
following thirty-six (36) months.

 

The Option, including, but not limited to the foregoing vesting provisions, will
be subject to the terms of the Company’s standard form of incentive stock option
agreement and the Company’s 2013 Stock Incentive Plan.

 

d.                                      Severance Compensation.  If the Company
(which, for the purposes of this paragraph, includes any successor entity)
terminates the term of your employment without Cause, or you resign for Good
Reason, the Company will continue to pay you your base compensation at its
then-current rate, in accordance with the Company’s then-current regular payroll
procedures for employees, for at least six (6) months (subject to upward
adjustment in the event that standardized severance terms are authorized for all
employees of your level and such terms exceed the severance amount provided
herein) following the date of such termination, provided that you execute a
release of any and all claims that you may have against the Company arising from
your employment with the Company, reasonably satisfactory to the Company in form
and substance.  Notwithstanding the foregoing, if your employment is terminated
without Cause, or you resign for Good Reason, within one year following the
consummation of a Change in Control (as defined below), then the Company (or its
successor entity) will continue to pay you your base compensation at its
then-current rate, in accordance with the Company’s (or successor’s)
then-current regular payroll procedures for employees, for at least nine
(9) months following the date of such termination, provided that you execute a
release of any and all claims that you may have against the Company (or its
successor) arising from your employment with the Company and/or its successor,
reasonably satisfactory to the Company or its successor in form and substance. 
For purposes of this Offer Letter, “Change in Control” shall mean the sale of
all or substantially all of the outstanding shares of capital stock, assets or
business of the Company, by merger, consolidation, sale of assets or otherwise
(other than a transaction in which all or substantially all of the individuals
and entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to Common Stock
basis) entitled to vote generally in the election of directors of the
(i) resulting, surviving or acquiring corporation in such transaction in the
case of a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets.

 

“Cause”  shall mean (i) an act or acts of material willful misconduct by you in
violation of law or government regulation in the course of your employment by
the Company, (ii) your conviction by a court of competent jurisdiction of theft
or misappropriation by you of assets of the Company, (iii) your conviction by a
court of competent jurisdiction of fraud committed by you or at your direction,
(iv) your conviction by a court of competent jurisdiction of, or pleading
“guilty” or “no contest” to, (x) a felony or (y) any other criminal charge that
has, or could be reasonably expected to have, a material adverse impact on the
Company or the performance of your duties, (v) willful, repeated and material
failure to perform, or gross negligence in the performance of, the duties which
are reasonably assigned to you by the Company, (vi) material breach of any

 

--------------------------------------------------------------------------------


 

agreement to which you and the Company are party and/or (vii) failure to fully
participate in a Company investigation as may be reasonably requested by the
Company; provided, however, that you shall have a period of thirty (30) days to
cure (if curable) any act constituting Cause under clauses (v) or (vii) of this
paragraph, following the Company’s delivery to you of written notice, setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination for Cause.

 

“Good Reason” shall mean (i) the assignment to you of any duties inconsistent in
any adverse, material respect with your position, authority, duties or
responsibilities as then constituted, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, (ii) a reduction in the aggregate of your base or incentive
compensation by greater than ten percent (10%) or the termination of your rights
to any employee benefits, except to the extent that any such benefit is replaced
with a comparable benefit, or a reduction in scope or value thereof, other than
as a result of across-the-board reductions or terminations affecting employees
of the Company generally, or (iii) a requirement that you, without your prior
consent, regularly report to work at a location that is thirty (30) miles or
more away from your then current place of work; provided, however, that the
conditions described immediately above in clauses (i) through (iii) shall not
give rise to a termination for Good Reason, unless you have notified the Company
in writing within thirty (30) days of the first occurrence of the facts and
circumstances claimed to provide a basis for the termination for Good Reason,
the Company has failed to correct the condition within fifteen (15) days after
the Company’s receipt of such written notice, and you actually terminate
employment with the Company within forty-five (45) days of the first occurrence
of the condition.  For the avoidance of doubt, your required travel on the
Company’s business shall not be deemed a relocation of your principal office
under clause (iii), above.

 

e.                                       Withholding.  The Company shall
withhold from any compensation or benefits payable under this letter agreement
any federal, state and local income, employment or other similar taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

4.                                      Benefits.

 

a.                                      Vacation and Holidays.  You will be
eligible for a maximum of 15 days of paid vacation each year and Company paid
holidays consistent with the Company’s vacation policy (including accrual of
vacation days).

 

b.                                      Other.  You will be eligible to
participate in such medical, retirement and other benefits as are approved by
the Board and made available to other employees of the Company.

 

As is the case with all employee benefits, such benefits will be governed by the
terms and conditions of applicable plans or policies, which are subject to
change or discontinuation at any time.

 

--------------------------------------------------------------------------------


 

5.                                    At-Will Employment.  Your employment with
the Company is and shall at all times during your employment hereunder be
“at-will” employment.  The Company or you may terminate your employment at any
time for any reason, with or without cause, and with or without notice.  The
“at-will” nature of your employment shall remain unchanged during your tenure as
an employee of the Company, and may only be changed by an express written
agreement that is signed by you and the Company.

 

6.                                      Employee Confidentiality Agreement.  As
an employee of the Company, you will have access to certain Company and third
party confidential information and you may during the course of your employment
develop certain information or inventions which will be the property of the
Company.  To protect the interest of the Company you agree to sign the Company’s
standard “Non-Disclosure and Inventions Assignment Agreement” as a condition of
your employment, a copy of which has been provided.

 

7.                                      Resolution of Disputes.  Any controversy
or claim arising out of or relating to your employment, this letter agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration in Boston, Massachusetts before a single arbitrator (applying
Massachusetts law), in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association
(“AAA”) as modified by the terms and conditions of this Section 7; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator.  The arbitrator shall be selected by
mutual agreement of the parties or, if the parties cannot agree, by striking
from a list of arbitrators supplied by AAA.  The arbitrator shall issue a
written opinion revealing, however briefly, the essential findings and
conclusions upon which any award is based.  Final resolution of any dispute
through arbitration may include any remedy or relief which the arbitrator deems
just and equitable.  Any award or relief granted by the arbitrator hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction.

 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

 

The arbitrator shall have the sole and exclusive power and authority to decide
any and all issues of or related to whether this letter agreement or any
provision of this letter agreement is subject to arbitration.

 

8.                                      No Inconsistent Obligations.  By
accepting this offer of employment, you represent and warrant to the Company
that you are under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with your obligations set forth in this letter
agreement or that would be violated by your employment by the Company.  You
agree that you will not take any action on behalf of the Company or cause the
Company to take any action that will violate any agreement that you have with a
prior employer.

 

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

a.                                      This letter agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

b.                                      The Company may only assign this letter
agreement to a successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, provided, that such successor expressly agrees to assume
and perform this letter agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such assignment had
taken place, and “Company” shall include any such successor that assumes and
agrees to perform this letter agreement, by operation of law or otherwise.

 

c.                                       No provision of this letter agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by you and the Company.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this letter agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

10.                               Section 409A.  It is intended that this letter
agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, and the Treasury Regulations and IRS guidance thereunder
(collectively referred to as “Section 409A”), and notwithstanding anything to
the contrary herein, it shall be administered, interpreted, and construed in a
manner consistent with Section 409A.  To the extent that any reimbursement,
fringe benefit, or other, similar plan or arrangement in which you participate
provides for a “deferral of compensation” within the meaning of Section 409A,
(a) the amount of expenses eligible for reimbursement provided to you during any
calendar year shall not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to you in any other calendar year, (b) the
reimbursements for expenses for which you are entitled to be reimbursed shall be
made on or before the last day of the calendar year following the calendar year
in which the applicable expense is incurred, (c) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit, and (d) the reimbursements shall be made pursuant to
objectively determinable and nondiscretionary Company policies and procedures
regarding such reimbursement of expenses.  If and to the extent required to
comply with Section 409A, no payment or benefit required to be paid under this
letter agreement on account of termination of your employment shall be made
unless and until you incur a “separation from service” within the meaning of
Section 409A.  In the case of any amounts payable to you under this letter
agreement that may be treated as payable in the form of “a series of installment
payments”, as defined in Treasury Regulation Section 1.409A-2(b)(2)(iii), your
right to receive such payments shall be treated as a right to receive a series
of separate payments for purposes of such Treasury Regulation.  If any paragraph
of this letter agreement provides for payment within a time period, the
determination of when such payment shall be made within such time period shall
be solely in the discretion of the Company.

 

--------------------------------------------------------------------------------


 

11.                               The validity, interpretation, construction and
performance of this letter agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to the choice of law principles
thereof.

 

I look forward to your joining the Company to create a successful company, and I
am confident that your employment with the Company will prove mutually
beneficial.  If you have any further questions or require additional
information, please feel free to contact me.

 

If you do not accept this offer by signing below and returning the signed letter
to me by July 11, 2014, this offer will be revoked.

 

[Signatures appear on following page]

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

KARYOPHARM THERAPEUTICS INC.

 

 

 

 

 

By:

/s/ Michael Kauffman

 

 

Michael Kauffman

 

 

Chief Executive Officer

 

 

I hereby agree to the foregoing terms of employment:

 

 

 

Agreed:

/s/ Justin Renz

 

 

 

Justin Renz

 

 

 

 

Date:

July 7, 2014

 

 

 

Attachment:                                                                          
Non-Disclosure and Inventions Assignment Agreement

 

--------------------------------------------------------------------------------